FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AUGUSTIN SANTOS-SANTOS,                          No. 11-70650

               Petitioner,                       Agency No. A099-460-473

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Augustin Santos-Santos, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      To the extent Santos-Santos presented non-cumulative evidence of hardship

regarding his children’s educational needs, the BIA did not abuse its discretion in

denying the motion to reopen where the evidence was insufficient to demonstrate

any likely impact on the hardship determination in Santos-Santos’s case. See

Fernandez v. Gonzales, 439 F.3d 592, 600 n.6 (9th Cir. 2006) (prima facie

eligibility for relief is demonstrated where “the evidence reveals a reasonable

likelihood that the statutory requirements for relief have been satisfied” (internal

quotations omitted)).

      Because the BIA’s determination that Santos-Santos did not demonstrate a

prima facie case for relief is dispositive, we do not reach his remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a

general rule courts and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.” (citation and quotation

marks omitted)).

      PETITION FOR REVIEW DENIED.




                                           2                                      11-70650